DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US Pub. 2014/0153238).
As to claim 1, Nishimura discloses a light emitting device (Fig. 1B; 210 luminaire) comprising: a plurality of light emitting elements (20 light emitting elements) comprising 
    PNG
    media_image1.png
    583
    742
    media_image1.png
    Greyscale
).

As to claim 2, Nishimura discloses further comprising: a light reflecting member (11 first metal layer; metal does reflect) disposed between the base (10) and the wavelength converting member (20).

As to claim 3, Nishimura discloses wherein the light reflecting member (11p mounting pattern) disposed between the first light emitting element and the second light emitting element in the top view (see drawing above using alternative first light emitting element.).

As to claim 4, Nishimura discloses wherein at least a portion of the light from the first light emitting element and/or at least a portion of the light from the second light emitting element is reflected by the light reflecting member (23 is the light emitting layer.  This layer is not enclosed on the side and will emit light out the side of 20 light emitting element in directions that will hit 11p mounting pattern; 0063 and 0065), and at least a portion of the light reflected by the light reflecting member is wavelength converted by the wavelength converting member (some light will get through 31 unconverted to reflect off of 11p.  11 is a metal layer. 0069).

As to claim 5, Nishimura discloses wherein (Fig. 1B) the wavelength converting member (32) is disposed above (Fig. 1B) the plurality of light emitting elements (20).

As to claim 6, Nishimura discloses wherein the base is ceramic (10 is alumina which is a ceramic. 0052).

As to claim 7, Nishimura discloses wherein the surrounding part is ceramic (0070 ceramic particles).

As to claim 8, Nishimura discloses wherein at least a portion of the light from the first light emitting element (20) and/or at least a portion of the light from the second light emitting element is incident on a lower surface (light is incident on a lower surface as 

As to claim 9, Nishimura discloses wherein an uppermost point of the first light emitting element is higher than the plurality of wiring parts (20 is higher than 0153 and 0155).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Auen et al. (US Pub. 2013/0272329).
Regarding claim 10, Nishimura discloses the invention as disclosed above except for further comprising: a cover disposed on the surrounding part such that the plurality of light emitting elements are hermetically sealed.
Auen teaches further comprising: a cover (Fig. 6; 22 window element) disposed on the surrounding part (12 side walls) such that the plurality of light emitting elements (1 laser diode chips) are hermetically sealed (0019 and 0061).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use hermetic seal configuration as taught by Auen for the plurality of light emitting elements as disclosed by Nishimura to utilize simple substitution of one known sealing configuration for a light source another to obtain predictable results and the hermetic sealing allows form protection from ingress, atmospheric gases and moisture (0019).

Regarding claim 11, Nishimura discloses the invention as disclosed above except for wherein the wavelength converting member is disposed on the cover.
Auen teaches the wavelength converting member (Fig. 6; 30 luminescence conversion element) is disposed on the cover (22).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength converting member/cover as taught by Auen for the wavelength converting member/cover as disclosed by Nishimura to utilize simple substitution of one converting member  configuration for another to obtain predictable results (Fig. 6; 0069).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Auen as applied to claim 11 above, and further in view of Sugiyama (US Pub 2008/0116473).
Nishimura discloses the invention as disclosed above except for the cover comprises a cap having an opening and a sealing member covering the opening of the cap.
Sugiyama teaches the cover comprises a cap (Fig. 12; 13 cap) having an opening (opening in 13) and a sealing member (12 transmissive plate) covering the opening (12 covers the opening from the bottom; 0091) of the cap (13).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use cap sealing member configuration as taught by Sugiyama for the light emitting device as disclosed by Nishimura as modified by Auen to utilize the addition of a cap sealing member that protects the light emitting element and wavelength conversion material (0082).
	
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875